Exhibit 10.1


AMENDMENT NO. 10 TO LOAN DOCUMENTS
This Amendment No. 10 to Loan Documents (this "Amendment") dated as of November
17, 2017, is between BANK OF AMERICA, N.A. (the "Lender") and HIBBETT SPORTS,
INC. (the "Borrower").
RECITALS
A.  The Borrower has executed various documents concerning credit extended by
the Lender, including, without limitation, the following documents (the "Loan
Documents"):
1.  A certain letter agreement dated January 29, 2008 between the Borrower and
the Lender, as amended by Amendment No. 1 to Loan Documents dated as of November
20, 2008, Amendment No. 2 to Loan Documents dated as of November 20, 2009,
Amendment No. 3 to Loan Documents dated as of November 19, 2010, Amendment No. 4
to Loan Documents dated as of November 18, 2011, Amendment No. 5 to Loan
Documents dated as of November 16, 2012, Amendment No. 6 to Loan Documents dated
as of November 15, 2013, Amendment No. 7 to Loan Documents dated as of November
18, 2014, Amendment No. 8 to Loan Documents dated as of November 18, 2015 and
Amendment No. 9 to Loan Documents dated as of November 17, 2016 (collectively,
the "Letter Agreement").
2.  A certain Demand Note dated February 4, 2008 in the original principal
amount of $50,000,000.00 executed by the Borrower in favor of the Lender, as
amended by Amendment No. 1 to Loan Documents dated as of November 20, 2008,
Amendment No. 2 to Loan Documents dated as of November 20, 2009, Amendment No. 3
to Loan Documents dated as of November 19, 2010, Amendment No. 4 to Loan
Documents dated as of November 18, 2011, Amendment No. 5 to Loan Documents dated
as of November 16, 2012, Amendment No. 6 to Loan Documents dated as of November
15, 2013, Amendment No. 7 to Loan Documents dated as of November 18, 2014,
Amendment No. 8 to Loan Documents dated as of November 18, 2015 and Amendment
No. 9 to Loan Documents dated as of November 17, 2016 (collectively, the
"Note").
B.  The Lender and the Borrower desire to amend the Loan Documents as set forth
herein.
NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
 1.  Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Loan Documents.
 2.  Amendments to Letter Agreement. The Letter Agreement is hereby amended as
follows:
(a)
 By deleting "$50,000,000.00" in the introductory sentence and substituting in
lieu thereof "$30,000,000.00".

(b)
 By deleting "November 18, 2017" as the Expiration Date and substituting in lieu
thereof "March 31, 2018".

(c)
 By adding the following new sentence to the end of the section entitled
"Request for Loans":

--------------------------------------------------------------------------------

Each request for a Loan shall be accompanied by (a) a reasonably detailed
description of the purpose of such Loan, (b) unaudited monthly financial
statements for each full month ended since the Borrower's last publicly filed
financial statement (including comparative data for the same period of the prior
fiscal year), in reasonable detail and prepared in accordance with GAAP and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
subsidiaries and (c) such other information as the Lender may request.
(d)
 By deleting the section entitled "Documentation" and substituting in lieu
thereof the following:

Documentation:
The Loans shall be evidenced by that certain Demand Note dated February 4, 2008
executed by Borrower in favor of Lender, as amended by Amendment No. 1 to Loan
Documents dated as of November 20, 2008, Amendment No. 2 to Loan Documents dated
as of November 20,2009, Amendment No. 3 to Loan Documents dated as of November
19, 2010, Amendment No. 4 to Loan Documents dated as of November 18, 2011,
Amendment No. 5 to Loan Documents dated as of November 16, 2012, Amendment No. 6
to Loan Documents dated as of November 15, 2013, Amendment No. 7 to Loan
Documents dated as of November 18, 2014, Amendment No. 8 to Loan Documents dated
as of November 18, 2015, Amendment No. 9 to Loan Documents dated as of November
17, 2016 and Amendment No. 10 to Loan Documents dated as of November 17, 2017
(as it may be further amended or modified from time to time, the "Note"). The
Borrower shall execute and deliver to the Lender such other documents as the
Lender may reasonably request from time to time."

 3.  Amendments to Note. The Note is hereby amended as follows:
(a)
 By deleting "$50,000,000.00" from each of the header and the introductory
paragraph and substituting in lieu thereof "$30,000,000.00".

(b)
 By deleting "November 18, 2017" from the 3rd paragraph and substituting in lieu
thereof "March 31, 2018".

(c)
 By deleting "November 18, 2017" from the 6th paragraph and substituting in lieu
thereof "March 31, 2018".

(d)
 By deleting the "and" immediately prior to clause (f) in the 9th paragraph,
adding "; and" immediately following clause (f) and adding the following new
clase (g):

(g)  it is not and will not be using "plan assets" (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans.
(e)
 By adding "(i) immediately following "For the purposes of this paragraph," in
the second sentence of the 9th paragraph and adding the following new clauses
(ii) and (iii) immediately following clause (i):

--------------------------------------------------------------------------------

; (ii) the term "Benefit Plan" means any of (A) an "employee benefit plan" (as
defined in ERISA) that is subject to Title I of ERISA, (B) a "plan" as defined
in Section 4975 of the Internal Revenue Code of 1986 or (C) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Internal Revenue Code of 1986) the
assets of any such "employee benefit plan" or "plan"; and (iii) the term "ERISA"
means the Employee Retirement Income Security Act of 1974, as amended, and the
rules and regulations promulgated thereunder.
4.  Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Lender that: (a) this Amendment is
within the Borrower's powers, has been duly authorized, does not conflict with
any of the Borrower's organizational papers and is the legal, valid and binding
obligation of the Borrower enforceable against it in accordance with its terms,
and (b) that the person or persons executing this Amendment on behalf of the
Borrower are duly appointed officers or other representatives of the Borrower
with authority to execute and deliver this Amendment on behalf of the Borrower.
5.  Conditions. This Amendment will be effective when each of the following
conditions shall have been satisfied, as determined by the Lender in its sole
discretion and the Lender shall have accepted this Amendment (notice of which
acceptance is hereby waived by the Borrower).
(a)
 The Lender has received evidence that the execution, delivery and performance
by the Borrower of this Amendment and any instrument or agreement required under
this Amendment have been duly authorized.

(b)
 This Amendment has been executed by the Borrower and the Lender.

6.  Effect of Amendment; References.
(a)
 Except as expressly amended hereby, all of the terms and conditions of the Loan
Documents shall remain unchanged and in full force and effect and the Borrower
hereby reaffirms its obligations under the Loan Documents to which it is a party
as amended by this Amendment, without defense, right of set off or recoupment,
claim or counterclaim of any kind or nature (and to the extent there exists any
such defense, right of set off or recoupment, claim or counterclaim on the date
hereof, the same is hereby forever released, discharged and waived by the
Borrower).

(b)
 This Amendment (i) is limited precisely as specified herein and does not
constitute nor shall be deemed to constitute a modification, acceptance or
waiver of any other provision of the Loan Documents, (ii) is not intended to be
nor shall it be construed to create, a novation or an accord and satisfaction of
any obligation or liability of the Borrower under the Loan Documents, and (iii)
shall not prejudice or be deemed to prejudice any rights or remedies the Lender
may now have or may in the future have under or in connection with the Loan
Documents.

(c)
 All references in any Loan Document to any other Loan Document amended hereby
shall be deemed to be a reference to such Loan Document as amended by this
Amendment.

7.  Miscellaneous.
(a)
 This Amendment shall be governed by and construed in accordance with the laws
of the state provided in the Loan Documents.

--------------------------------------------------------------------------------

(b)
 This Amendment may be executed in counterparts, each of which when so executed
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile or electronic transmission shall be effective as a
delivery of a manually executed counterpart thereof.

[Remainder of page intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized
representatives on the date first written above
BANK OF AMERICA, N.A.
By:   /s/ David B. Jackson  
Name: David B. Jackson        
Title:   Senior Vice President 
HIBBETT SPORTS, INC.
By:   /s/ Scott Bowman                (SEAL)
Name: Scott Bowman      
Title:   CFO                        
 
 
 
 
END OF EXHIBIT 10.1